Order entered November 20, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01077-CV

                              TEXAS CORRAL, LLC, Appellant

                                                V.

                               533 BAY STREET, LLC, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00677-2016

                                            ORDER
       By postcard dated October 10, 2017, we directed court reporter LaTresta Ginyard to file

the reporter’s record within thirty days. To date, however, the record has not been filed.

Accordingly, we ORDER Ms. Ginyard to file the record no later than December 4, 2017.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Jill

Willis, Presiding Judge of the 429th Judicial District Court; Ms. Ginyard; and the parties.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE